Exhibit 10.1
AMENDMENT NO. 5
          AMENDMENT NO. 5 dated as of April 23, 2010 between MCC IOWA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Missouri,” and,
together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); JPMorgan
Chase Bank, N.A. (the “Administrative Agent”) and the Lenders executing this
Amendment No. 5, each of which is a party to the Amendment and Restatement
referred to below.
          The Borrowers, the lenders party thereto, and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent thereunder, are parties to an
Amendment and Restatement dated as of December 16, 2004 of the Credit Agreement
dated as of July 18, 2001 (as modified and supplemented and in effect from time
to time, the “Amendment and Restatement”).
          The Borrowers and the Lenders wish now to amend the Amendment and
Restatement in certain respects, and accordingly, the parties hereto hereby
agree as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 5, terms defined in the Amendment and Restatement and that certain
Incremental Facility Agreement (Tranche F Term Loans) dated the date hereof
relating to the Amendment and Restatement (the “Tranche F Incremental Facility
Agreement”) are used herein as defined therein, as the context may require.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Amendment and Restatement shall be amended as follows:
     2.01. References Generally. References in the Amendment and Restatement
(including references to the Amendment and Restatement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder,” “hereby,”
“herein” and “hereof”) shall be deemed to be references to the Amendment and
Restatement as amended hereby.
     2.02. Definitions. Section 1.01 of the Credit Agreement is hereby amended
by amending the following definitions (to the extent already included in
Section 1.01 of the Amendment and Restatement) and inserting the following
definitions (to the extent not already included in said Section 1.01) in the
appropriate alphabetical locations:
     “Agreement” means this Amendment and Restatement dated as of December 16,
2004, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.



 



--------------------------------------------------------------------------------



 



     “Amendment No. 5” shall mean Amendment No. 5 to this Agreement dated as of
April 23, 2010.
     “Amendment No. 5 Effective Date” shall mean the date on which Amendment
No. 5 became effective in accordance with its terms.
     “Loan Documents” shall mean, collectively, this Agreement and each
amendment, amendment and restatement or waiver thereof, the Letter of Credit
Documents, the Security Documents, each Management Fee Subordination Agreement,
each Affiliate Subordinated Indebtedness Subordination Agreement and each
Incremental Facility Agreement.
     “Reinstating”, when used with respect to any Incremental Facility
Commitment, Incremental Facility Loan or Incremental Facility Letter of Credit
of any Series, shall refer to (a) in the case of any Incremental Facility
Revolving Credit Commitments of any Series, Incremental Facility Revolving
Credit Commitments of such Series that replace or reinstate an amount equal to
all or any portion of either the Revolving Credit Commitments as of the Original
Closing Date or the Incremental Facility Revolving Credit Commitments of any
other Series hereunder (provided no Revolving Credit Commitment or Incremental
Facility Revolving Credit Commitment that is permanently reduced and thereafter
forms the basis for any Borrowing of Incremental Facility Term Loans pursuant to
clause (b)(iii) below shall be replaced or reinstated), whether concurrently
with a voluntary or scheduled reduction of such Commitments or at any time
thereafter, and (b) in the case of any Incremental Facility Term Loans of any
Series, Incremental Facility Term Loans of such Series, (i) the proceeds of
which are applied to the replacement, repayment or prepayment of Term Loans of
any Class or Incremental Facility Term Loans of any Series, (ii) that reinstate
an amount equal to the Term Loan Commitments or Incremental Facility Term Loan
Commitments that have previously expired or been terminated and as to which the
Term Loans or Incremental Facility Term Loans thereunder have been paid or
(iii) following the Amendment No. 5 Effective Date, that are in an aggregate
principal amount equal to not more than 50% of any reductions in the Revolving
Credit Commitments as in effect on the Amendment No. 5 Effective Date.
     2.03. Incremental Facility Loans. Section 2.01(e) of the Amendment and
Restatement is hereby amended to replace the text “$500,000,000” set forth in
clause (iii) therein with the text “$750,000,000.”
     2.04. Amendment to Section 8.01. The last paragraph of Section 8.01 of the
Credit Agreement is hereby amended by (x) replacing the text “and (ii)” with the
text “, (ii)” and (y) inserting the following text immediately prior to the
period at the end of such sentence:
“and (iii) setting forth, in form and substance reasonably satisfactory to the
Administrative Agent, (x) the aggregate dollar amount that the Borrowers then
have the capacity to incur of additional Incremental Facility Commitments,
Incremental

-2-



--------------------------------------------------------------------------------



 



Facility Loans and Incremental Facility Letters of Credit (other than
Reinstating Incremental Facility Commitments, Reinstating Incremental Facility
Loans and Reinstating Incremental Facility Letters of Credit) pursuant to
Section 2.01(e)(iii) and (y) the aggregate dollar amount that the Borrowers then
have the capacity to incur as additional Reinstating Incremental Facility
Commitments, Reinstating Incremental Facility Loans and Reinstating Incremental
Facility Letters of Credit pursuant to this Agreement, in each case as of the
date of delivery of such certificate”.
          Section 3. Representations and Warranties. Each Obligor represents and
warrants to the Lenders and the Administrative Agent, as to itself and each of
its subsidiaries, that
     (a) the representations and warranties set forth in Section 7 (as hereby
amended) of the Amendment and Restatement, and in each of the other Loan
Documents, are true and complete on the date hereof as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
true and correct as of such specific date), and as if each reference in said
Section 7 to “this Agreement” included reference to this Amendment No. 5; and
     (b) no Default or Event of Default has occurred and is continuing.
          Section 4. Conditions Precedent to Effectiveness. The amendment set
forth in Section 2 hereof shall become effective on the date upon which each of
the following conditions is satisfied:
          (a) Counterparts of Agreement. The Administrative Agent shall have
(i) received duly executed and delivered counterparts (or written evidence
thereof satisfactory to the Administrative Agent, which may include telecopy
transmission of a signed signature page) of this Agreement from each Obligor and
(ii) obtained consents from the Majority Lenders (after giving effect to the
borrowing of the Tranche F Term Loans at the Tranche F Term Loan First Effective
Time and the application of proceeds therefrom).
          (b) Fees and Expenses. Banc of America Securities LLC, J.P. Morgan
Securities Inc. and the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Amendment No. 5 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder.
          (c) Amendment Fee. Each Lender that has approved this Amendment No. 5
on or before 2:00 p.m., New York City time, on April 22, 2010, shall have
received an amendment fee in an amount equal to 5 basis points on the principal
amount of its Loans and Commitments (whether drawn or undrawn), other than
Tranche F Term Loan B Commitments, immediately after giving effect to the
funding of the Tranche F Term Loans at the Tranche F Term Loan First Effective
Time and the application of proceeds therefrom.

-3-



--------------------------------------------------------------------------------



 



          (d) Borrowing of Tranche F Term Loans. The Borrowers shall have
received the proceeds of the Tranche F Term Loans to be borrowed at the at the
Tranche F Term Loan First Effective Time and shall have applied such proceeds to
repay all Tranche E Term Loans.
     (e) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Senior Officer, dated the Amendment No. 5 Effective Date, to
the effect that (i) the representations and warranties made by the Borrowers in
Section 7 of the Amendment and Restatement, and by each Obligor in the other
Loan Documents to which it is a party, are true and complete on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default shall
have occurred and be continuing.
          Section 5. Miscellaneous. Except as herein provided, the Amendment and
Restatement shall remain unchanged and in full force and effect. This Amendment
No. 5 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 5 by signing any such counterpart. This
Amendment No. 5 shall be governed by, and construed in accordance with, the law
of the State of New York.
          Section 6. Confirmation of Security Documents. Each of the Borrowers
hereby confirms and ratifies all of its obligations under the Loan Documents to
which it is a party. By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are complete and correct on the date hereof as if made
on and as of such date and confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Amendment and Restatement as amended hereby without impairing any such
obligations or Liens in any respect.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 5 to Amendment and Restatement to be duly executed and delivered as of the
day and year first above written.

            BORROWERS

MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC

By:            Mediacom Broadband LLC, a Member

By:            Mediacom Communications Corporation,
                  a Member
      By:   /s/ Mark E. Stephan       Name:           Title:        

            MEDIACOM BROADBAND LLC

By:            Mediacom Communications Corporation,
                a Member
      By:   /s/ Mark E. Stephan       Name:           Title:        

            MEDIACOM COMMUNICATIONS CORPORATION
      By:   /s/ Mark E. Stephan       Name:           Title:        

Mediacom Broadband Amendment No. 5
S-1

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
      By:   /s/ Ann B. Kerns       Name:   Ann B. Kerns       Title:   Vice
President    

Mediacom Broadband Amendment No. 5
S-2





--------------------------------------------------------------------------------



 



            LENDERS



[Name of Institution]

      By:           Name:           Title:        

[Mediacom Broadband Amendment Signature Page]


